 Case 2:20-cv-10031-AJT-EAS ECF No. 9, PageID.236 Filed 01/27/20 Page 1 of 2




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

HINO MOTORS               )
MANUFACTURING U.S.A, INC.,)
                          )
             Plaintiff,   )
                          ) Case No.: 2:20-CV-10031
         v.               ) Hon Arthur J. Tarnow
                          ) Mag. Judge Elizabeth A. Stafford
CHRIS HETMAN, TODD        )
SHEPLEY, BRUCE SCHROEDER, )
JOHNATHAN BOYER, and      )
BOYER CONSULTING, LLC,    )
                          )
             Defendants.  )

                         NOTICE OF APPEARANCE

To:   Clerk of Court
      Attorneys of Record

      PLEASE TAKE NOTICE of the appearance of James E. Roach of Fisher &

Phillips LLP as co-counsel for plaintiff Hino Motors Manufacturing U.S.A., Inc. in

the above-captioned matter.

                                            Submitted by,

                                            By: s/James E. Roach
                                            James E. Roach (P51792)
                                            Fisher & Phillips LLP
                                            31780 Telegraph Rd., Suite 200
                                            Bingham Farms, MI 48025
                                            (248) 540-7082
                                            jroach@fisherphillips.com
 Case 2:20-cv-10031-AJT-EAS ECF No. 9, PageID.237 Filed 01/27/20 Page 2 of 2




                        CERTIFICATE OF SERVICE

       I hereby certify that on January 27, 2020, the foregoing document was filed
with the Clerk of the Court using the CM/ECF system, which will serve it on the
attorneys of record.

                                            s/James E. Roach




                                        2
